Opinion filed May 28, 2021




                                       In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00268-CV
                                  __________

               IN THE INTEREST OF D.C.M.F., A CHILD


                    On Appeal from the 318th District Court
                           Midland County, Texas
                       Trial Court Cause No. FM66411


                      MEMORAND UM OPI NI ON
      This is an appeal from an order in which the trial court, after a de novo hearing,
terminated the parental rights of D.C.M.F.’s father. The father filed this appeal. On
appeal, he presents four issues challenging the legal and factual sufficiency of the
evidence. We affirm.
                        Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2020). To terminate
parental rights, it must be shown by clear and convincing evidence that the parent
has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id.
       In this case, the trial court found that Appellant had committed two of the acts
listed in Section 161.001(b)(1)—those found in subsections (E) and (Q).
Specifically, the trial court found that Appellant had engaged in conduct or
knowingly placed the child with persons who engaged in conduct that endangered
the child’s physical or emotional well-being and that Appellant had knowingly
engaged in criminal conduct that resulted in his conviction of an offense and
confinement or imprisonment and inability to care for the child for not less than two
years from the date that the petition was filed. The trial court also found, pursuant
to Section 161.001(b)(2), that termination of Appellant’s parental rights would be in
the best interest of the child.
       To determine if the evidence is legally sufficient in a parental termination case,
we review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002).
       With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
                                            2
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                            Evidence Presented at Trial
      The Department received an intake when D.C.M.F. was almost two years old.
His mother and her new baby had tested positive for cocaine at the time of the baby’s
birth. D.C.M.F. tested positive for methamphetamine, cocaine, and marihuana. The
mother admitted that she had used drugs in the presence of D.C.M.F. Appellant was
not involved with the mother or D.C.M.F. at the time of the intake; he was
incarcerated.
      Appellant has been incarcerated for most of D.C.M.F.’s life.          He was
incarcerated at the time of removal and throughout the time that this case was
pending in the trial court. Appellant appeared at trial via telephone. Appellant
acknowledged that, at the time of trial, he was incarcerated for the offense of
possession of a controlled substance (methamphetamine) and that, unless he is
released on parole, he will remain incarcerated until 2033. Appellant testified that
he had been told near the time of D.C.M.F.’s birth that he was D.C.M.F.’s father.
Appellant had visited D.C.M.F. only two or three times and had not seen him since
he was younger than one month old. Appellant also acknowledged that D.C.M.F.’s
mother had no family support system to help her care for the baby. Appellant
claimed that, with the exception of marihuana, he did not know about the mother’s
drug use.
                                         3
      The record reflects that Appellant was convicted in 2019 of the offense of
possession of a controlled substance and was sentenced to a term of fifteen years’
imprisonment. Appellant had also committed the following felony offenses: theft by
repetition in 2014, burglary of a habitation in 2007, delivery of a controlled
substance in 2003, unlawful possession of a firearm by a felon in 2003, and escape
in 1997.
      The conservatorship caseworker, the foster mother, and the children’s
guardian ad litem all believed that termination of Appellant’s parental rights would
be in D.C.M.F.’s best interest. D.C.M.F. had substantial behavioral, developmental,
and health concerns at the time of removal. However, after removal, D.C.M.F. was
placed in a stable and loving foster home with his half-brother, and they were doing
well there. The foster parents “[a]bsolutely” wish to adopt D.C.M.F. if he becomes
available for adoption.
                                      Analysis
      In his first two issues, Appellant challenges the legal and factual sufficiency
of the evidence to prove grounds (E) and (Q). We must address Appellant’s first
issue—his challenge to the trial court’s finding under Section 161.001(b)(1)(E). See
In re N.G., 577 S.W.3d 230, 234–35 (Tex. 2019) (addressing due process and due
course of law with respect to appellate review of grounds (D) and (E) and holding
that an appellate court must provide a detailed analysis if affirming the termination
on either of these grounds).
      Under subsection (E), the relevant inquiry is whether evidence exists that the
endangerment of the child’s well-being was the direct result of the parent’s conduct,
including acts, omissions, or failures to act. In re D.O., 338 S.W.3d 29, 33 (Tex.
App.—Eastland 2011, no pet.). Additionally, termination under subsection (E) must
be based on more than a single act or omission; a voluntary, deliberate, and conscious
course of conduct by the parent is required. In re D.T., 34 S.W.3d 625, 634 (Tex.
                                          4
App.—Fort Worth 2000, pet. denied); In re K.M.M., 993 S.W.2d 225, 228 (Tex.
App.—Eastland 1999, no pet.). The offending conduct does not need to be directed
at the child, nor does the child actually have to suffer an injury. In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009).
      Mere imprisonment, standing alone, does not support a finding under
subsection (E) as it does “not . . . constitute engaging in conduct which endangers
the emotional or physical well-being of a child.” Tex. Dep’t of Human Servs. v. Boyd,
727 S.W.2d 531, 533 (Tex. 1987).         However, evidence of criminal conduct,
convictions, and imprisonment and their effect on the parent’s life and ability to
parent may establish an endangering course of conduct. In re B.C.S., 479 S.W.3d
918, 926 (Tex. App.—El Paso 2015, no pet.). An offense committed by a parent
before the birth of the parent’s child “can be a relevant factor in establishing an
endangering course of conduct.” In re E.N.C., 384 S.W.3d 796, 804–05 (Tex. 2012)
(citing J.O.A., 283 S.W.3d at 345).
      The record in this case shows that Appellant had an extensive criminal history
that included at least six felony convictions, two of which were drug related.
Appellant, who was forty-four years old at the time of the de novo hearing, testified
that he had been incarcerated for about half of his life. The trial court could have
determined from this evidence that Appellant voluntarily engaged in an endangering
course of conduct. See In re S.L.-E.A., No. 02-12-00482-CV, 2013 WL 1149512, at
*8–10 (Tex. App.—Fort Worth Mar. 21, 2013, pet. denied) (mem. op.) (upholding
termination on ground (E) under similar circumstances); see also J.O.A., 283 S.W.3d
at 345–46; In re S.F., 32 S.W.3d 318, 322 (Tex. App.—San Antonio 2000, no pet.).
We believe that the trial court could have found by clear and convincing evidence
that Appellant had engaged in a course of conduct that endangered D.C.M.F.’s
physical or emotional well-being. Accordingly, we hold that the evidence is legally
and factually sufficient to uphold the trial court’s finding under subsection (E). We
                                         5
overrule Appellant’s first issue. Because only one statutory ground is necessary to
support termination and because we have upheld the trial court’s finding under
subsection (E), we need not address Appellant’s second issue.                 See FAM.
§ 161.001(b)(1); N.G., 577 S.W.3d at 234–35.
      We add, however, that even if we were to conclude that the finding under
subsection (E) was not supported by sufficient evidence, we would uphold the
finding made pursuant to subsection (Q), the finding that Appellant challenges in his
second issue. To support a finding under subsection (Q), the record must show that
the parent will be incarcerated or confined and unable to care for the child for at least
two years from the date the termination petition was filed. FAM. § 161.001(b)(1)(Q);
In re H.R.M., 209 S.W.3d 105, 110 (Tex. 2006).
      The Department produced clear and convincing evidence from which the trial
court could reasonably have formed a firm belief that Appellant had knowingly
engaged in criminal conduct, that he was duly convicted and imprisoned for that
conduct, and that his imprisonment and inability to care for D.C.M.F. would
continue for more than two years after the date that the petition was filed in this
cause. Neither Appellant nor any of his family members was able to provide care
for D.C.M.F. during the requisite two-year period. See H.R.M., 209 S.W.3d at 110;
In re Caballero, 53 S.W.3d 391, 396 (Tex. App.—Amarillo 2001, pet. denied).
Thus, the evidence is legally and factually sufficient to support the trial court’s
finding under subsection (Q). See H.R.M., 209 S.W.3d at 108–10; Caballero, 53
S.W.3d at 396.
      In his third issue, Appellant challenges the sufficiency of the evidence to
support the trial court’s finding that termination of Appellant’s parental rights was in
the best interest of D.C.M.F. As set forth above, D.C.M.F. had been placed in an
appropriate foster home and had thrived there. The conservatorship caseworker and
the guardian ad litem believed that termination of Appellant’s parental rights would
                                           6
be in D.C.M.F.’s best interest. Appellant had been incarcerated for nearly all of
D.C.M.F.’s life and could remain incarcerated until after D.C.M.F. turns sixteen
years old. Appellant was unable to care for D.C.M.F. and had no relationship with
him. Based upon the evidence presented in this case, we defer to the trial court’s
finding. See C.H., 89 S.W.3d at 27.
      We hold that, based on the evidence presented at trial and the Holley factors,
the trial court could reasonably have formed a firm belief or conviction that
termination of Appellant’s parental rights would be in D.C.M.F.’s best interest. See
Holley, 544 S.W.2d at 371–72. Upon considering the record as it relates to the
emotional and physical needs of D.C.M.F. now and in the future, the emotional and
physical danger to D.C.M.F. now and in the future, the parental abilities of those
involved, the plans for the child by the Department, Appellant’s criminal activity,
and the stability of D.C.M.F.’s placement, we hold that the evidence is sufficient to
support the finding that termination of Appellant’s parental rights is in the best
interest of D.C.M.F. See id. We cannot hold that the finding as to best interest is not
supported by clear and convincing evidence. We overrule Appellant’s third issue on
appeal.
      In his final issue, Appellant contends that the evidence is legally and factually
insufficient to support the appointment of the Department as the permanent
managing conservator of D.C.M.F. We disagree. Under this issue, Appellant
reiterates his challenge to the sufficiency of the evidence to support termination
under Section 161.001(b).
      The findings necessary to appoint a nonparent as sole managing conservator
need only be established by a preponderance of the evidence.             Lewelling v.
Lewelling, 796 S.W.2d 164, 167 (Tex. 1990). Consequently, we review a trial court’s
conservatorship decision under a less stringent standard of review than the standard
for termination. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). A conservatorship
                                          7
determination is subject to review for an abuse of discretion and may be reversed
only if that determination was arbitrary and unreasonable. Id. As we held above,
the trial court’s finding that termination of Appellant’s parental rights would be in
the best interest of the child was supported under the higher, clear-and-convincing
burden of proof. The record shows that both Appellant and the child’s mother had
demonstrated an inability to safely parent the child; that no suitable family member
was available for placement; that the Department’s goal for the child was adoption
by the foster parents; and that the child was doing well in the care of the foster
parents. The trial court did not abuse its discretion with respect to the appointment
of the Department as the child’s permanent managing conservator. We overrule
Appellant’s fourth issue.
                                   This Court’s Ruling
      The order of the trial court is affirmed.




                                                     JOHN M. BAILEY
                                                     CHIEF JUSTICE


May 28, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            8